      Case 3:18-cv-02512-S Document 10 Filed 03/05/19                 Page 1 of 3 PageID 32



                      IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


SIMONE ORTEGA, Each Individually and on                                          PLAINTIFFS
Behalf of All Others Similarly Situated


vs.                                       No. 18-2512


 FUSION LOGISTICS, INC. and PEI OHIO, INC.                                     DEFENDANTS


             JOINT STIPULATION OF DISMISSAL WITHOUT PREJUDICE


        COMES NOW, Plaintiff, individually and on behalf of all others similarly situated,

by and through her attorney, and Defendants, by and through their attorneys, and for their

Joint Stipulation of Dismissal without Prejudice, state and allege as follows:

        1.    The parties stipulate to dismissal of this action without prejudice under

Federal Rule of Civil Procedure 41(a).

        2.    Plaintiff brought this action pursuant to the overtime provisions of the Fair

Labor Standards Act (“FLSA”), on behalf of herself and all others similarly situated.

        3.    The parties in this case and the related case of Barnard et al. v. Fusion

Logistics, Inc. et. al., No. 3:17-cv-2650-N have negotiated a global settlement. The parties

have agreed that Plaintiff and the opt-in plaintiffs in this case may opt-in to the Barnard

action, with their statute of limitations remaining tolled as of the date that they filed or

joined this case.

        4.    The claims of Plaintiff and the opt-in plaintiffs will be resolved according to

the terms of the global settlement within the Barnard case.

                                             Page 1 of 3
                            Simone Ortega v. Fusion Courier, Inc., et al.
                                  U.S.D.C. (N.D. Tex.) No. 18-2512
                          Joint Stipulation of Dismissal without Prejudice
   Case 3:18-cv-02512-S Document 10 Filed 03/05/19                    Page 2 of 3 PageID 33



Respectfully submitted,

SIMONE ORTEGA, Individually and on                    DEFENDANT FUSION LOGISTICS,
Behalf of All Others Similarly Situated,              INC.
PLAINTIFFS
                                                      /s/ Hisham A. Masri
SANFORD LAW FIRM, PLLC                                Hisham A. Masri, Esq.
One Financial Center                                  JACKSON LEWIS, PC
650 South Shackleford Road, Suite 411                 500 N. Akard
Little Rock, Arkansas 72211                           Suite 2500
Telephone: (501) 221-0088                             Dallas, TX 75201
Facsimile: (888) 787-2040                             Telephone: (214) 520-2400
                                                      Hisham.Masri@jacksonlewis.com
/s/ Josh Sanford
Josh Sanford                                          DEFENDANT PEI OHIO, INC.
Tex. Bar No. 24077858
josh@sanfordlawfirm.com                               /s/ Katherine Anand
                                                      Katherine Anand
                                                      Estes Thorne & Carr PLLC
                                                      3811 Turtle Creek Blvd.
                                                      Suite 2000
                                                      Dallas, Texas 75219
                                                      Telephone 214-599-4013
                                                      kanand@estesthornecarr.com




                                             Page 2 of 3
                            Simone Ortega v. Fusion Courier, Inc., et al.
                                  U.S.D.C. (N.D. Tex.) No. 18-2512
                          Joint Stipulation of Dismissal without Prejudice
   Case 3:18-cv-02512-S Document 10 Filed 03/05/19                  Page 3 of 3 PageID 34



                             CERTIFICATE OF SERVICE

      I, Josh Sanford, certify that on the date imprinted by the CM/ECF system, a true
and correct copy of the foregoing JOINT STIPULATION was filed via the CM/ECF system,
which will provide notice to the following counsel of record:

      Hisham A. Masri, Esq.
      JACKSON LEWIS, PC
      500 N. Akard
      Suite 2500
      Dallas, TX 75201
      Telephone: (214) 520-2400
      Hisham.Masri@jacksonlewis.com

       As of the same date, this STIPULATION has been discussed with, and a file-
marked copy is being emailed to, the following attorneys representing Defendant PEI
Ohio, Inc.:

      Mark Katz, Esq.
      ULMER & BERNE LLP
      1660 West Second Street, Suite 1100
      Cleveland, Ohio 44113-1406
      Telephone: 216-583-7000
      Facsimile: 216-583-7001
      mkatz@ulmer.com

      Katherine Anand
      Estes Thorne & Carr PLLC
      3811 Turtle Creek Blvd.
      Suite 2000
      Dallas, Texas 75219
      Telephone 214-599-4013
      kanand@estesthornecarr.com
                                                    /s/ Josh Sanford
                                                    Josh Sanford




                                           Page 3 of 3
                          Simone Ortega v. Fusion Courier, Inc., et al.
                                U.S.D.C. (N.D. Tex.) No. 18-2512
                        Joint Stipulation of Dismissal without Prejudice
